Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 2 July 1792
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 2d. July 1792

Craving reference to what we had the honour of addressing you the 30 May, We have now principally to wait on you with an abstract of the Account Current of the Department of State up to the 30 June by which it appears that We retain in our hands a Balance of f69889.3 to face the further disposals of the American Ministers in Europe, which We have no doubt but you will find correct. We have the honour to subscribe ourselves with much respect Sir Your mo: obedt. & hble Servts.

Wilhem & Jan Willink
N. & J. Van Staphorst & Hubbard

